NO.   2009-CR-0764

       THE STATE OF TEXAS                                        IN THE DISTRICT COURT

       VS.                                                       226™ JUDICIAL DISTRICT

       FLANZO LAFONTE TOWNES                                     BEXAR COUNTY,   TEXAS




                                      ORDER ON MOTION FOR
                          POST-CONVICTION FORENSIC DNA TESTING


             On   this    the             day of AUG 21 201f , 20           _, the Court
       considered       the     Defendant's      Motion    for   Forensic   DNA Testing
       pursuant    to    Art.    64.01    (a)   on   the   above-referenced      cause   and
       orders that the Motion be and is hereby:



                                         (GRANTED /) DENIED)




                                                     226cn Judicial District Court
'\ 1                                                 Bexar County, Texas
 to



 o


 CD
 CO
 N
H
-J
:0
'>
*T
H
0

CD
C4
'0>
1©